Citation Nr: 0632427	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  05-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a compression fracture of the 
thoracic spine at T-12, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to May 2004. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO).

In January 2006, the veteran testified at a hearing held at 
the RO before the undersigned Acting Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.  At the hearing, the veteran submitted 
additional medical evidence pertaining to the lumbar spine 
disability with a waiver of initial agency of original 
jurisdiction consideration.  38 C.F.R. § 20.1304 (2006).

The issues of increased ratings for the thoracic spine 
disability and GERD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the veteran had 
degenerative disc disease of the lumbar spine in service and 
currently has degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for degenerative 
disc disease of the lumbar spine.

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

VCAA letters were sent to the veteran and to his 
representative by the RO in January and April 2004.  The 
veteran and his representative have not contended that VCAA 
notice was in any way inadequate.  

As is discussed below, the issue that is being decided on the 
merits has resulted in an allowances of service connection.  
Therefore, the Board finds that any purported VCAA 
deficiencies amount to nonprejudicial error.  The Board is 
confident that the RO will provide appropriate notice under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) prior 
to assigning a disability rating and an effective date for 
the degenerative disc disease of the lumbar spine.

Pertinent law and regulations
  
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).



Analysis

As for Hickson element (1), there is conflicting evidence 
regarding whether the veteran in fact has degenerative disc 
disease of the lumbar spine.  The evidence reflecting a 
positive diagnosis of degenerative disc disease of the lumbar 
spine is the following: a May 1998 in-service private 
magnetic imaging resonating (MRI) scan of the lumbar spine 
showing degenerative disc disease at L1-L2, a September 2003 
in-service private MRI scan of the lumbar spine revealing 
degeneration of the L1-L2 invertebral disc, and a November 
2005 private MRI scan of the lumbar spine reflecting disc 
degenerative changes at L1-L2.

The evidence against the claim as to this point is the 
following: a report of a February 2004 VA examination with X-
rays.  The VA X-rays revealed that the disc spaces were 
normally maintained.  The impression of the X-rays was a 
normal lumbosacral spine.  The report of the VA examination 
reflects a diagnosis of degenerative disc disease or 
degenerative joint disease of the lumbar spine not found.

The Board places greater weight on the three MRI scans than 
on the one set of X-rays in determining whether the veteran 
has degenerative disc disease of the lumbar spine because the 
MRI scans consistently revealed degeneration of the L1-L2 
disc. The Board finds that the medical evidence reflects a 
current diagnosis of degenerative disc disease of the lumbar 
spine.
 
Moving to Hickson element (2), in-service incurrence of 
disease or injury, as noted above, the veteran underwent two 
MRI scans in service that revealed degeneration of the L1-L2 
disc and one set of VA X-rays that revealed normal disc 
spaces.  For the same reasons given above, the Board places 
greater weight on the two in-service MRI scans than on the 
one set of X-rays in determining whether the veteran had 
degenerative disc disease of the lumbar spine during service 
because the MRI scans consistently revealed degeneration of 
the L1-L2 disc. The Board finds that the medical evidence 
reflects that the veteran had degenerative disc disease of 
L1-L2 in service.  Therefore, the in-service incurrence of 
the disease is established.

With respect to Hickson element (3), medical nexus, the 
medical evidence shows that the veteran had degenerative disc 
disease of the lumbar spine in service and that he still has 
degenerative disc disease of the lumbar spine.  There is no 
medical evidence showing that degenerative disc disease of 
the lumbar spine found on the in-service X-rays was not a 
chronic condition.  Therefore, chronicity of the degenerative 
disc disease of the lumbar spine is established under 
38 C.F.R. § 3.303(b), and Hickson element (3) is satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed to establish service 
connection for degenerative disc disease of the lumbar spine.  
Accordingly, the Board concludes that the relevant and 
probative evidence of record establishes that his 
degenerative disc disease of the lumbar spine was incurred in 
service.  The benefit sought on appeal is accordingly 
allowed.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The RO provided the veteran VCAA notice in letters sent in 
January and April 2004.  However, the VCAA letter involved 
the veteran's then-pending initial claim of entitlement to 
service connection.  Service connection was granted in July 
2004 for the thoracic spine disability and GERD, and the 
veteran's appeal concerns the assigned disability ratings.  
The veteran has not been provided specific VCAA notice as to 
his increased rating claims.  Although VA General Counsel 
indicated in a precedential opinion that VCAA notice such as 
the veteran received was adequate, see VAOPGCPREC 8-2003, the 
recent holding of the United States Court of Appeals of 
Veterans Claims in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) clearly indicates that VCAA notice specifically 
pertaining to the degree of disability and effective dates 
should be furnished to claimants in increased rating cases, 
and that pre-service connection notice such as was furnished 
to the veteran in this case is inadequate.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.) the United States Court of 
Appeals for the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C.A. § 5103(b).  If, as here, 
the record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  The Board must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so. 

Moreover, at the January 2006 hearing, the veteran testified 
that he has been receiving treatment at a VA medical facility 
for his thoracic spine disability and GERD.  These records 
must be obtained.

Furthermore, the increased-rating claim for the thoracic 
spine disability has to be readjudiated in light of the grant 
of service connection for degenerative disc disease of the 
lumbar spine because thoracic and lumbar spine orthopedic 
disabilities are rated as one disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).

Moreover, in light of the fact that the only VA examination 
is over two years old, contemporary VA examinations are 
necessary.

Accordingly, this case is REMANDED to the AMC for the 
following action:

1.  VCAA notice required pursuant to 
Dingess, i.e. notice pertaining to the 
disability ratings assigned and effective 
dates, should be furnished to the 
veteran. 

2.  The AMC should ask the veteran to 
identify the VA facility where he 
receives treatment for his thoracic and 
lumbar spine disabilities and GERD.  The 
AMC should obtain all records from that 
facility from June 2004 to the present 
pertaining to treatment of such 
disabilities and associate such records 
with the veteran's claims file.

3.  The AMC should arrange for the 
veteran to undergo an examination to 
determine the severity of his service-
connected residuals of a compression 
fracture of the thoracic spine and 
degenerative disc disease of the lumbar 
spine.  The examiner should provide 
ranges of motion of the thoracolumbar 
spine.  The examiner should address the 
evidence of pain, weakened movement, 
excess fatigability or incoordination, 
and determine the level of any associated 
functional loss.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  The AMC should arrange for the 
veteran to undergo an examination to 
determine the severity of his service-
connected GERD.  The examiner should 
describe all manifestations of the GERD.  
The examiner should make specific 
findings as to the presence or absence of 
each of the following: (1) pain; (2) 
vomiting; (3) material weight loss; (4) 
hematemesis; (5) melena; (6) moderate 
anemia; (7) persistently recurrent 
epigastric distress; (8) dysphagia; (9) 
pyrosis; (10) regurgitation; and (11) 
pain in the arm, shoulder, or substernal 
area.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, the AMC should again review 
the record and readjudicate the veteran's 
claims for an increased rating for 
service-connected residuals of a 
compression fracture of the thoracic 
spine and GERD.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


